UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 5840 El Camino Real, Suite 108, Carlsbad, CA92008 (Address of principal executive offices) (760) 438-5470 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of November 17, 2008, there were 20,707,217 shares of our common stock issued and outstanding. WHO’S YOUR DADDY, INC. FORM 10-Q SEPTEMBER 30, 2008 INDEX Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Item 4T. Controls and Procedures 19 Part II – Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 21 Certifications PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS WHO’S YOUR DADDY, INC. BALANCE SHEETS September 30, 2008 December 31, 2007 (unaudited) Assets Current assets: Cash and cash equivalents $ - $ 145 Accounts receivable, net of allowance of $36,392 and $33,243 at September 30, 2008 and December 31, 2007, respectively. 84,247 29,633 Inventories 198,759 454,792 Prepaid and other 5,800 30,170 Total current assets 288,806 514,740 Property and equipment, net 54,393 70,514 Intangible assets, net 143,711 130,976 Deposits and other 36,335 36,335 Total assets $ 523,245 $ 752,565 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 841,707 $ 656,564 Accrued expenses 562,330 1,485,853 Accrued litigation 1,790,000 1,952,000 Notes payable 806,853 412,500 Due to officers 586,233 210,525 Total current liabilities 4,587,123 4,717,442 Shareholders’ deficit Preferred stock, $0.001 par value: 20,000,000 shares authorized,333,333 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively. 333 333 Common stock, $0.001 par value: 100,000,000 shares authorized,19,840,781 and 7,991,986 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively. 19,840 7,992 Stock subscription receivable - (95,000 ) Additional paid-in capital 24,385,180 22,606,307 Accumulated deficit (28,469,231) (26,484,509 ) Total shareholders’ deficit (4,063,878) (3,964,877 ) Total liabilities and shareholders’ deficit $ 523,245 $ 752,565 See accompanying Notes to Financial Statements. Return to Index 3 WHO’S YOUR DADDY, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (Restated) (Restated) Sales $ 478,587 $ 539,095 $ 712,883 $ 1,302,380 Cost of sales 317,622 303,438 483,430 746,184 Gross profit 160,965 235,657 229,453 556,196 Operating expenses: Selling and marketing 125,411 911,218 343,943 2,089,205 General and administrative 474,305 1,046,931 1,911,409 3,128,610 Total operating expenses 599,716 1,958,149 2,255,352 5,217,815 Operating loss (438,751 ) (1,722,492 ) (2,025,899 ) (4,661,619 ) Interest expense 77,784 93,767 244,263 592,338 Interest income - - (2,061 ) - Change in fair value of derivative liabilities - - - (2,550,802 ) Extinguishment of debt (3,996 ) - (282,579 ) (2,634,788 ) Other, net 400 - (800 ) - Loss before income taxes (512,939 ) (1,816,259 ) (1,984,722 ) (68,367 ) Income taxes - Net loss $ (512,939 ) $ (1,816,259 ) $ (1,984,722 ) $ (68,367 ) Basic and diluted net loss per share: $ (0.03 ) $ (0.35 ) $ (0.15 ) $ (0.02 ) Weighted average number of common shares under in per share calculations: Basic and diluted 17,512,015 5,181,416 13,020,567 4,309,487 See accompanying Notes to Financial Statements. Return to Index 4 WHO’S YOUR DADDY, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2008 2007 (Restated) Cash flows from operating activities: Net loss $ (1,984,722 ) $ (68,367 ) Adjustments to reconcile net loss to net cashused in operating activities: Gain on extinguishment creditor settlements (278,583 ) (2,031,736 ) Change in fair value of derivative liabilities - (2,550,802 ) Stock compensation expense 912,024 1,351,680 Depreciation 16,121 13,653 Amortization of debt discount 28,359 - Changes in operating assets and liabilities: Accounts receivable (54,614 ) (125,811 ) Inventories 256,033 (86,044 ) Prepaid expenses and other assets 24,370 92,691 Accounts payable 285,471 465,901 Accrued expenses 78,923 (123,882 ) Accrued litigation (22,000 ) - Due to officers and related parties 375,708 1,190,256 Net cash used in operating activities (362,910 ) (1,872,461 ) Cash flows from investing activities: Capital expenditures - (42,677 ) Trademarks (12,735 ) (30,639 ) Net cash used in investing activities (12,735 ) (73,316 ) Cash flows from financing activities: Proceeds from issuance of notes payable, net of fees 323,000 966,153 Payments on notes payable (42,500 ) (361,870 ) Proceeds from the sale of common stock and stock subscription receivable 95,000 1,340,660 Net cash provided by financing activities 375,500 1,944,943 Net increase (decrease) in cash and cash equivalents (145 ) (834 ) Cash and cash equivalents at beginning of period 145 5,459 Cash and cash equivalents at end of period $ - $ 4,625 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 165,430 $ 60,137 Cash paid during the period for income taxes $ - $ - Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock to settle creditor obligations $ 302,643 $ 147,242 Issuance of common stock for conversion of debt $ - $ 1,875,886 Issuance of common stock for officer loans $ - $ 66,000 Issuance of common stock for accrued salaries $ 421,550 $ - Issuance of common stock and warrants to extinguish convertible note and warrant liabilities $ - $ 3,280,143 See accompanying Notes to Financial Statements. Return to Index 5 WHO’S YOUR DADDY, INC. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (UNAUDITED) 1. Business Business Who’s Your Daddy, Inc. (the “Company”) manufactures (on an outsource basis), markets, sells and distributes its King of Energy™ energy drinks and is involved in the licensing of its proprietary name, Who’s Your Daddy ®. Management’s Plan of Operations The Company has suffered losses from operations and lacks liquidity to meet its current obligations.Unless additional financing is obtained, the Company may not be able to continue as a going concern. On May 27, 2008, the Company entered into an investment banking agreement with Grant Bettingen, Inc. (“Grant Bettingen”) to assist with the raising of up to $3,500,000. Under this agreement, the Company agreed to pay a cash-based placement agent fee of 15% of the gross proceeds received from the sale of the
